Citation Nr: 0948652	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  96-39 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for diabetes mellitus 
to include as due to herbicide exposure.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1995 and 
July 2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The Veteran appealed the Board's August 2007 decision denying 
the Veteran's claims of entitlement to service connection for 
diabetes mellitus and tinnitus to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2008, the 
Veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion to Remand.  In a September 2008 Order, the Court 
granted the motion, vacated the portion of the Board's August 
2007 decision that denied entitlement to service connection 
for diabetes mellitus and tinnitus, and remanded the matter 
to the Board for action consistent with the Joint Motion.

In August 2007, the Board remanded the issues of whether new 
and material evidence have been submitted to reopen the claim 
of PTSD and entitlement to service connection for arthritis 
to the RO for proper VCAA notice and to attempt to obtain the 
Veteran's service records.  After accomplishing the requested 
actions to the extent possible, the RO continued the denial 
of each claim (as reflected in the March 2009 supplemental 
statement of the case (SSOC)) and returned these matters to 
the Board for further appellate consideration.

The Board notes that it previously remanded the Veteran's 
claim for the RO to adjudicate the issue of entitlement to 
service connection for PTSD as a claim to reopen.  However, 
the RO associated with the record the Veteran's service 
personnel records that were not available during the original 
adjudication of the claim.  Under VA regulations, if VA 
receives or associates with the claims folder relevant 
official service department records at any time after a 
decision is issued on a claim that existed and had not been 
associated with the claims folder when VA first decided the 
claim, VA will reconsider the claim, not withstanding 
paragraph (a) of the same section (which defines new and 
material evidence).  38 C.F.R. § 3.156(c).  As the additional 
service personnel records associated with the claims file 
relate to the claimed in-service stressor, it is considered 
relevant evidence.  Thus, the Board will consider the 
Veteran's original service connection claim without requiring 
the submission of new and material evidence.  

The issue of entitlement to service connection for diabetes 
mellitus and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran does not 
have a current diagnosis of PTSD related to an in-service 
stressor.

2.  The evidence of record is at least in equipoise in 
demonstrating that the Veteran's arthritis is related to 
military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).

2.  Arthritis was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

With respect to the Veteran's service connection claim for 
arthritis, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

After careful review of the claims folder, the Board finds 
that VCAA letters dated in July 2004 and August 2008, 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the July 2004 
letter advised the Veteran what information and evidence was 
needed to substantiate his service connection claim for PTSD.  
The August 2008 letter informed the Veteran of how VA 
determines the disability rating and effective date if his 
claim is granted.  The August 2008 letter also advised the 
Veteran that for his personal assault stressor evidence from 
sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor and allowed him the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence as required under 38 C.F.R. 3.304(f)(3).  The 
Veteran was notified of his and VA's respective duties for 
obtaining evidence.  The letters requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran.  

The July 2004 letter was provided prior to the initial AOJ 
decision.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met.  However, the 
information in the August 2008 VCAA letter was provided to 
the Veteran subsequent to the initial AOJ decision.  The 
Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of the 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in March 2009 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the 
reasons stated above, it is not prejudicial to the Veteran 
for the Board to proceed to decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veterans July 1973 enlistment 
examination, service treatment records from August 1973 to 
December 1973, service personnel records, disability records 
from the Social Security Administration, VA treatment records 
and private treatment records.

The Board observes that the Veteran was not provided with a 
VA examination for his PTSD claim.  VA has a duty to provide 
a VA examination when the record lacks evidence to decide a 
claimant's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 38 
U.S.C.A. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the present case, the record lacks a 
diagnosis of PTSD that has been attributed to the Veteran's 
military service.  Absent any indication that the Veteran has 
been diagnosed with PTSD due to service or any supporting 
evidence of the claimed in-service stressors, VA is not 
required to provide the Veteran with a VA examination in 
conjunction with his PTSD claim.

The Board recognizes that the record does not contain all of 
the Veteran's service treatment records.  In November 1998, 
the Veteran submitted service treatment records from August 
1973 to December 1973 that he received from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  He 
also requested that the RO provide him with a copy of his 
service treatment records from 1974 to 1976 as NPRC informed 
him that the RO was in possession of these records.  The 
Veteran submitted NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, in November 2002.  Based 
on the information provided by the Veteran, in January 2003, 
the RO requested active duty inpatient clinical records for 
PTSD at the Army Hospital in Frankfurt, Germany from January 
1974 to December 1974 and at the Army Hospital at Fort 
Carson, Colorado in 1973.  The RO was notified that no 
records were located.  In August 2007, the RO requested all 
missing service treatment records for the Veteran and all 
available service personnel records.  The RO was informed 
that all of the Veteran's service treatment records were 
mailed to the Los Angeles RO in January1984.  The RO received 
the Veteran's service personnel records in September 2008.  

It appears that VA has misplaced the Veteran's service 
treatment records.  In a case in which a veteran's service 
records are unavailable through no fault of his own, there is 
a heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to her claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A review of the 
claims folder reveals that VA has fulfilled its heightened 
duty to assist the Veteran.  As noted above, the RO attempted 
to obtain his outstanding service records in August 2007.  In 
addition, the Veteran filled out and submitted NA Form 13055 
informing VA of in-patient service clinical records that may 
be available and VA attempted to obtain those alternative 
service treatment records.  

However, it appears that the claims file does not contain a 
letter from the RO notifying the Veteran that his service 
treatment records are unavailable.  Nevertheless, the record 
shows that the Veteran is aware that the RO does not have his 
service treatment records.  Specifically, a letter from the 
Veteran dated in April 2009 indicates that he is aware the RO 
is unable to locate his service treatment records.  In 
addition, the NA FORM 13055 that the Veteran filled out and 
submitted in November 2002 states that the treatment records 
are not in the files and that there are alternative record 
sources available which may contain the information 
concerning his injury while in military service.  Id.  An 
August 2008 VCAA letter notified the Veteran of alternative 
sources that may support his PTSD claim including statements 
from those who knew the Veteran in service, records and 
statements from service medical personnel, employment 
physical examinations, insurance examination reports or 
evidence of behavior changes.  Based on the foregoing, the 
Board finds that the Veteran has not been prejudiced by the 
RO's failure to notify the Veteran that his service treatment 
records are unavailable as the evidence shows that the 
Veteran was aware that the RO misplaced his records and he 
was informed of alternative sources of evidence.  

In addition, the record contains the Veteran's statements in 
support of his claim.  The Board has carefully reviewed such 
statements and it concludes that he has not identified 
further relevant available evidence not already of record.  
There is no other indication in the record that there are 
additional relevant records that are available that are not 
associated with the claims file.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Merits of the Claim for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

PTSD

The Veteran originally filed a claim for PTSD in January 
1999.  He contends that his PTSD is related to several in-
service stressors.  He reported that he worked in special 
weapons in 1973 or 1974, where he worked with shaped chargers 
and blew up things everyday.  See Stressor Sheets dated in 
February 1999 and November 2002.   If the weapon did not blow 
up, he had to check it and find out why it did not go off.  
One time when a shaped charger did not go off, he was asked 
to check on it and it blew up almost killing him.  See 
November 2002 Stressor Sheet.  In addition, several friends 
were killed.  See February 1999 Stressor Sheet.  The Veteran 
also reported that in September 1975 while he was stationed 
in Germany, he was beaten and robbed, resulting in him being 
hospitalized for two weeks.  See Stressor Sheets dated in 
February 1999 and November 2002.  The Veteran indicated that 
he was on field maneuvers when he was in a jeep accident in 
1974 resulting in him being hospitalized for two weeks.  Id.  
He also reported being one of five people to survive an 
attack in Vietnam.  See November 2002 Stressor Sheet.

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.340(f).  Where the claimed stressor is not related to 
combat, "credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence need not be found in an 
appellant's service records, but may be obtained from 
alternative sources of evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table).

A review of the Veteran's treatment records show that the he 
was diagnosed with PTSD and depression in November 1990.  The 
physician noted that the Veteran's difficulties began at work 
three years ago when he had an accident involving a crush 
injury of his left foot and a head injury with possible loss 
of consciousness.   A January 1991 private neuropsychiatric 
report revealed a diagnosis of major depression, now 
resolved, somatoform pain disorder and organic mental 
disorder, not otherwise specified.  The psychologist noted 
that the Veteran was involved in an industrial injury in 
August 1988 in which he sustained orthopedic and neurological 
injuries and subsequent severe psychiatric reaction.  Over 
the past eight months, the Veteran was involved in 
psychiatrically based neurobehavioral rehabilitation.  The 
psychiatrist determined that the Veteran's continuing 
disability of pain syndrome and mild organic mental syndrome 
precluded him from employment.  He also offered the opinion 
that given the fact that the Veteran was employed on a full-
time basis with apparent successful employment prior to the 
injury, it appears that his lingering disability is entirely 
from his work related accident in 1988.  A VA examination 
conducted in June 1992 provided a diagnosis of schizophrenia; 
however, the examiner noted that the evaluation was 
incomplete because the Veteran was not able to answer 
questions and the examiner was unable to obtain a clear 
social history.  A March 1993 private treatment record 
provides a diagnosis of PTSD with depression.  In the record, 
the Veteran discussed current stressors and the physician did 
not relate his PTSD to military service.  Although the 
evidence of record indicates that the Veteran had a diagnosis 
of PTSD in the past, this is not necessarily evidence of a 
current diagnosis of PTSD.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998)  (the court held that the grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  Furthermore, the diagnosis of PTSD was not related to 
military service and at least one clinician related it to a 
post-service accident.  

The Board observes that diagnoses offered around the time the 
Veteran filed his claim for PTSD and during the appeal period 
show that he does not have a current diagnosis of PTSD 
related to a claimed in-service stressor.  A March 1999 VA 
mental health record provides a diagnosis of alcohol 
dependence, substance abuse mood disorder, rule out major 
depressive disorder and rule out PTSD.  The staff 
psychologist noted that the Veteran offered a significant 
history of noncombat related trauma in military service, 
multiple recent losses and multiple serious medical problems 
with serious symptoms of depression.  The term "rule out" 
is not a medical diagnosis and in general means further 
evaluations need to be conducted to exclude or eliminate 
something.  In addition, a June VA treatment record documents 
a history of PTSD; however, this is not evidence of a medical 
diagnosis of PTSD, because the term "history of" means that 
the clinician did not provide the diagnosis.  A VA mental 
health record dated in February 2009 provides a diagnosis of 
depressive disorder, not otherwise specified, anxiety 
(probable PTSD) and history of traumatic brain injury.  The 
psychiatrist did not relate the Veteran's anxiety or probable 
PTSD to the Veteran's military service.  Based on the 
foregoing, the Board finds that the Veteran does not have a 
diagnosis of PTSD related to his claimed in-service military 
stressors.

The Board recognizes that the Veteran contends that his PTSD 
is related to events that occurred in service.  Lay persons 
can provide an eyewitness account of a Veteran's observable 
symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, lay assertions regarding medical matters 
such as the specific diagnosis of PTSD or an opinion on the 
etiology of PTSD have no probative value because lay persons 
are not competent to offer medical opinions that require 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The lay evidence offered by the Veteran 
relating his PTSD to military service is not competent 
medical evidence.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim and the benefit of the doubt rule is not for 
application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001); see also 38 U.S.C.A. § 5107.  Accordingly, 
entitlement to service connection for PTSD is not warranted.    

Arthritis

In assessing, the service connection claim for arthritis, to 
include gouty arthritis, the Board must determine whether the 
Veteran has a current diagnosis of the claimed disability.  A 
VA treatment record dated in November 2008 provides a 
diagnosis of gout, undersecretor.  Thus, the evidence shows 
that the Veteran has a current diagnosis of the claimed 
disability.  

The Veteran claims that he was diagnosed with arthritis and 
gouty arthritis during military service.  Unfortunately, most 
of the Veteran's service treatments are missing. Therefore, 
record does not contain any contemporaneous medical evidence 
documenting complaints of or treatment arthritis during 
service.  In addition, there is no evidence of a diagnosis of 
arthritis during military service. Nonetheless, the Board 
notes that the lack of contemporaneous medical records does 
not, in and of itself, render lay testimony not credible.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The Veteran contends he had arthritis and gouty arthritis in 
service and he has been treated for the condition 
continuously since discharge from military service.  The 
Board observes that the Veteran's statements regarding the 
onset of his arthritis have been relatively consistent for 
over twenty-five years.  Specifically, the medical records 
document the Veteran consistently reporting to his physicians 
in the course of treatment that his arthritis symptoms 
started in 1973 and he was diagnosed with gouty arthritis in 
1974 or 1975.  See VA examination dated in January 1984, 
private treatment records dated in 1985 and 1986 and a 
December 1999 VA treatment record (gout arthritis for 24 
years).  These records were generated with a view towards 
ascertaining the Veteran's state of physical fitness and they 
are akin to statements of diagnosis and treatment and are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (observing that, although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).  Accordingly, the 
Board has determined that this evidence to be probative to 
the issue of whether the Veteran incurred arthritis during 
military service.  

The Board finds it persuasive that the Veteran's statements 
have not changed and have been consistent over a twenty-five 
year period.  In addition, the medical evidence demonstrates 
that he has been treated for gouty arthritis almost 
continuously since military service.  There is also no 
evidence of record that specifically contradicts the 
Veteran's statements that he was diagnosed with gouty 
arthritis in service.  Accordingly, the Board finds that the 
lay statements provided by the Veteran are competent and 
credible evidence that he had arthritic symptoms in service 
and that he was diagnosed with arthritis during military 
service.  

Based on the foregoing, the Board finds that the evidence is 
in equipoise.  Resolving any reasonable doubt in favor of the 
Veteran, the Board concludes that the Veteran's claim of 
entitlement to service connection for arthritis is warranted.  


ORDER

1.  Entitlement to service connection for PTSD is denied.

2.  Entitlement to service connection for arthritis is 
granted.


REMAND

In the September 2008 Joint Motion for Remand, the parties 
agreed that a remand was required to comply with VA's 
heightened duty to assist when service records are 
unavailable.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where the appellant's 
service medical records have been lost or destroyed, the 
Board is under a heightened duty to assist and must exercise 
greater diligence in assisting the appellant with the 
development of this claim.  Washington v. Nicholson, 19 Vet. 
App. 362, 369 (2005).  This heightened duty includes that VA 
should inform the appellant that it was unable to locate his 
records and suggest alternative evidence to support his claim 
and should assist him in obtaining evidence from alternative 
sources.  Id. at 370.  There is no indication that the 
appellant was notified regarding alternative sources of 
evidence he could submit or specifically what efforts VA took 
to search for alternative evidence.  Thus, a remand is 
necessary in order for VA to comply with the heightened duty 
to assist. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the 
Veteran's service treatment records and 
service personnel records through 
alternative sources.  Associate all 
documents obtained with the claims 
file.  All attempts to locate his 
service records should be documented in 
the claims folder. 

2.	Thereafter, if the RO is unable to 
obtain all of the Veteran's service 
records and it has determined that it 
is reasonably certain that further 
efforts to obtain them would be futile; 
the RO should provide the Veteran with 
notice of that fact.  The notice must 
contain the identity of the records VA 
was unable to obtain, an explanation of 
the efforts VA made to obtain the 
records, a description of any further 
action VA will take regarding the claim 
and a notice that the Veteran is 
ultimately responsible for providing 
the evidence.  The RO should also 
inform the Veteran that he could also 
provide alternative forms of evidence.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for diabetes mellitus and 
tinnitus, based on a review of the 
entire evidentiary record.  If the 
benefit sought on appeal remains 
denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


